Citation Nr: 1037365	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment in excess of $250.00 for the 
Veteran's dependent spouse.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to October 
1970.  The appellant is the Veteran's dependent spouse.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted the appellant's 
claim for apportionment in the initial amount of $150.00.  During 
the pendency of the appeal, the RO granted apportionment in the 
amount of $250.00.  The appellant contends that a greater amount 
of apportionment is warranted.  


FINDINGS OF FACT

1.  As of October 2009, other than the appellant's apportioned 
interest in the Veteran's VA benefit payments, the appellant had 
reported monthly income of $126.00 in Social Security benefits 
and $344.00 in retirement benefits.  She had expenses totaling 
$597.27.  

2.  The Veteran receives VA and Social Security disability 
benefits, resulting in monthly income of $3,872.40 and expenses 
$2,150.40 and a net income of $1,722.00.  

3.  Apportionment of 20 percent of the Veteran's VA compensation 
benefits for the benefit of his dependent spouse will not result 
in undue hardship to the Veteran.  



CONCLUSION OF LAW

The criteria for an apportionment of 20 percent of the Veteran's 
VA compensation benefit for his dependent spouse have been met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.453 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

However, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to decisions 
regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  An apportionment decision involves a 
determination as to how existing benefits are paid, such as 
between a Veteran and his dependent in the case at hand.  Under 
the reasoning in Sims, the requirements of the VCAA have been met 
in this case.  However, while not specifically addressing the 
apportionment statute (38 U.S.C.A. § 5307), the Court has held 
that the VCAA does not apply to claims predicated on chapter 53 
of title 38 of the U. S. Code, which concerns special provisions 
relating to VA benefits.  See Lueras v. Principi, 18 Vet. App. 
435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Even 
so, the Board notes that both the appellant and the Veteran were 
advised in October 2006 and December 2007 letters, respectively, 
of the evidence and information necessary to adjudicate the 
apportionment claim as well as their and VA's respective duties 
in obtaining evidence in support of such claim.  These letters 
requested that they provide additional, updated information and 
evidence relevant to the pending claim.  Both the Veteran and the 
appellant have submitted information regarding their income and 
expenses.

Additionally, the Board notes that contested claims procedures 
codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 
through 19.102 and 20.500 through 20.504 are applicable to 
apportionment claims.  In this regard, the Board notes that both 
parties received notice of the December 2006 decision awarding 
the appellant an apportionment, as well as the March 2008 
statement of the case and the July 2010 supplemental statements 
of the case.  Therefore, neither party will be prejudiced as a 
result of the Board proceeding to the merits of the claim. 

Analysis

By an April 2004 rating decision, the Veteran was granted a 70 
percent rating for service-connected posttraumatic stress 
disorder, effective August 29, 2003, and individual 
unemployability, also effective August 29, 2003.  His award did 
not include reference to his dependent spouse (the appellant).  
Rather, in the notice letter, dated in April 2004, he was advised 
that the information he provided VA about his dependents was 
incomplete.  Before VA would provide additional benefits, he was 
advised to submit a completed VA Form 21-686c, "Declaration Of 
Status Of Dependents."  Compensation was awarded at the rate of 
$2,193.00 a month, increasing in December 1, 2003, due to a cost 
of living increase to $2,239.00.  

In April 2005, the RO received a VA Form 21-686c in which the 
Veteran identified his dependent spouse.  He stated that they 
were married in 1967, had separated three years ago, but had 
reconciled and were living under the same roof as of January 
2005.  He stated that he provided support in the amount of 
$700.00 per month during their separation and was unaware that he 
could claim her as a dependent spouse.  

Effective May 1, 2005, the RO added additional benefits for the 
Veteran's spouse.  The award was increased from $2,299.00 a month 
to $2,429.00 a month.  

In August 2006, the appellant advised VA that she had separated 
from the Veteran since March 2006.  She stated that she was 
living with her daughter and made claim for apportionment of the 
Veteran's benefit award.  She reported monthly income of $385.00 
and monthly expenses over $1,200.00.   

In the December 2006 decision, the RO awarded the appellant an 
apportionment of $150.00 a month.  The RO determined that that 
the appellant would be in receipt of only slightly above the 
amount the Veteran receives for having a spouse on his award.  

Thereafter, the appellant appealed and requested that she be 
granted an apportionment in excess of the $150.00 already awarded 
to her.  Specifically, she contends that she is entitled to a 
greater apportionment of the Veteran's VA compensation benefits 
in order to meet her to meet her living expenses.  The appellant 
also alleged that the Veteran was not contributing toward her 
living expenses, that she was without health insurance, and had 
significant health issues.  

In a January 2007 statement, the appellant's daughter stated that 
the Veteran did not provide for the appellant but instead gambled 
away his VA and Social Security benefits. 

In a January 2008 statement, the Veteran reported that he had 
tried to help his spouse but she wanted "nothing to do with 
him."  He stated that he paid money to move her belongings to 
her current residence and that he sent her diabetes supplies 
through the mail.  He reported rent of $300.00 per month, an auto 
payment of $200.00 per month.  He also stated that he provided 
$450.00 a month to his daughter and granddaughter as living 
expenses.  

In May 2008, the appellant reported income of $162.00 in food 
stamps, and $150.00 from the apportionment of the Veteran's 
benefits.  

In January 2009, she indicated that she had filed for retirement 
benefits.  She reported income of $620.00, of which $150.00 
constituted her apportionment income, and $597.00 in expenses.  

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 
3.450(a) (1) (ii) provides that an apportionment may be paid if 
the Veteran is not residing with his or her spouse, or if the 
Veteran's children are not residing with the Veteran and the 
Veteran is not reasonably discharging his or her responsibility 
for the spouse's or children's support.  It is not necessary for 
the claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 C.F.R. 
§ 3.451.  That regulation provides that, without regard to any 
other provision regarding apportionment, where hardship is shown 
to exist, compensation benefits payable may be apportioned 
between the Veteran and his or her dependents on the basis of the 
facts of the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  In determining the 
basis for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other income 
and resources of the Veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents, and the apportionment claimants.  

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the Veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits is 
ordinarily considered insufficient to constitute a reasonable 
basis for any apportionee.  The special apportionment was 
apparently designed to provide for an apportionment in situations 
where a Veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist which 
warrant giving additional support to "dependents."   

The 'benefit-of-the-doubt' rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

Having considered the evidence of record and the contentions of 
both the Veteran and appellant, the Board finds that the evidence 
of record does support an increase in the amount of the 
apportionment to the appellant.  

First, as indicated previously, the Board notes that the RO has 
already determined that the appellant and Veteran are separated 
and need was demonstrated on the appellant's part.  Therefore, 
the RO granted apportionment in the amount of $250.00 a month.  
The appellant now appeals and requests that she be granted an 
apportionment in excess of the $250.00 already awarded to her.  
Therefore, since this case involves a claim to an increased 
apportioned share of the Veteran's VA benefits and the underlying 
apportionment has already been established.  38 C.F.R. § 3.453 
applies because it governs such determinations of the rate of 
apportionment.  Under 38 C.F.R. § 3.453, the rates of 
apportionment of disability compensation will be determined under 
38 C.F.R. § 3.451, which takes into account the respective 
hardship of the parties.  

VA's General Counsel has stated that the purpose of apportionment 
is to effectuate the responsibility of a VA beneficiary to 
support the beneficiary's dependent.  VAOPGCPREC 74-90 (July 18, 
1990)(citing Stone v. Stone, 67 S.W.2d 189 (Ark.1934).  Here, the 
Board finds that without considering the apportioned amount, the 
appellant's income is limited to receipt of retirement benefits 
and Social Security income.  According to her most recent October 
2009 statement, her income is $470.00.  Her expenses are 
approximately $600.00.  Based on her limited means, she has 
demonstrated a need for support.  As such, the Board must 
consider whether the amount apportioned would result in "undue 
hardship" to the Veteran.  The pertinent regulation does not 
define what constitutes "undue hardship."  

The Veteran has indicated that he lives on a fixed income based 
on receipt of VA and Social Security Disability (SSD) benefits.  
As of March 2008, the VA and SSD benefits resulted in income of 
$3,872.40.  Monthly expenses account for $2,150.40, leaving a net 
income of $1,722.00.  As noted, there is conflicting evidence as 
to whether the Veteran currently provides support for his spouse; 
she indicates he does not; he indicates that he does.  Neither, 
however, has provided any evidence, other than unsubstantiated 
allegations to support their contentions.  Similarly, there is no 
credible evidence that the Veteran misuses his benefits payments, 
as was suggested by the appellant's daughter.  Thus, in the 
absence of such information, the Board limits its review to the 
parties reported income and expenses, and based on review of such 
finds that the currently apportioned amount does not result in 
undue hardship to the Veteran.  

Rather than assigning a fixed dollar amount for the 
apportionment, the Board has instead considered the provisions of 
38 C.F.R. § 3.451.  Those provision provide for the assignment of 
a percentage of the total VA benefit award, and state that 
apportionment of more than 50 percent of the Veteran's benefits 
is ordinarily considered to constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  Here, the current 
apportionment of $250.00 out of his $2,669 monthly VA benefit 
award (see March 2008 Special Apportionment Decision) constitutes 
9.4 percent of the total award.  Given the financial hardship 
that the appellant is under and given than the apportionment will 
not result in undue hardship to the Veteran, the Board finds that 
an apportionment of 20 percent of the VA benefit award is 
warranted.  

Accordingly, to this extent, the benefit sought on appeal is 
granted.  

In making this determination, the Board in no way wishes to 
diminish the Veteran's sacrifice to our Country.  He earned his 
award of VA benefits.  That award was based upon his combat 
service in Vietnam.  Nevertheless, the VA benefits adjudication 
system also recognizes the contribution and needs of spouses and 
children.  This apportionment award recognizes VA's obligation to 
support the Veteran's dependent spouse.  


ORDER

An apportionment of 20 percent of the Veteran's VA benefit award 
is granted to the Veteran's dependent spouse.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


